Citation Nr: 1636499	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-24 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for atrial fibrillation, to include as secondary to the service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to the service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (BVA or Board) from February 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

While the Veteran's February 2011 application to reopen his claim noted only PTSD, records submitted contemporaneously with the claim, as well as VA examinations, have included psychiatric records revealing diagnoses other than PTSD, including dysthymia.  Therefore, the Board, in considering the holding in Clemons v. Shinseki, 23 Vet. App. 1, (2009), finds that the issue on appeal includes entitlement to service connection for any psychiatric disability, however diagnosed.

A June 2015 RO decision increased the rating for the Veteran's service-connected asbestosis, denied a higher rating for service-connected diabetes, and denied entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran has not expressed disagreement with the June 2015 RO decision.

The reopened claim of entitlement to service connection for an acquired psychiatric disorder, and the claims of entitlement to service connection for atrial fibrillation and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An October 2004 RO decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (PTSD).

2.  Evidence received subsequent to the October 2004 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 2004 RO decision that denied the claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the Veteran's psychiatric disability service connection claim, any deficiency as to VA's duties to notify and assist, as to that issue are rendered moot.

Applicable Laws

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

An October 2004 RO decision denied entitlement to service connection for PTSD.  The Veteran did not appeal the October 2004 RO decision and it became final.  38 U.S.C.A. § 7105.  Following receipt of the Veteran's February 2011 application to reopen the PTSD claim, a February 2012 RO decision reopened the Veteran's PTSD claim but denied the claim on its merits.

While the RO has reopened the Veteran's claim of service connection for a psychiatric disability, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

The October 2004 RO decision denied the Veteran's claim of service connection for PTSD on the basis that included the fact that there was no evidence of any verified stressor related to PTSD.  Evidence added to the claims file subsequent to the October 2004 RO denial includes the Veteran's February 2011 statement that contains information of a stressor that was not previously of record.  Further, a February 2012 letter from the Veteran's private physician (HL,MD) suggests that the Veteran sought treatment for psychiatric disability related to service relatively shortly following his discharge from active service.

The Board finds that evidence of a PTSD stressor related to service and Dr. HL's February 2012 letter added subsequent to the October 2004 denial pertain to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  On this basis, the Board finds that new and material evidence has been received to reopen the acquired psychiatric disorder claim.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the appeal, to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the psychiatric disability claim, whether the Veteran has such disability that is related to service is a medical question and requires medical expertise.  While the Veteran underwent a VA PTSD examination in December 2014, the Board finds that the December 2014 VA examination is not adequate.  First, the December 2014 VA examiner did not state whether the Veteran had psychiatric disability other than PTSD that was related to service.  Further, the Board finds that in rendering an opinion in this case it is essential that the February 2012 letter from the Veteran's private physician (HL, MD) be discussed.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by this issue.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issues of entitlement to service connection (on a secondary basis) for atrial fibrillation and hypertension, in December 2012 and March 2013 the Veteran underwent VA examinations that were to address the medical matters raised by those issues.  The December 2012 and March 2013 VA examiners, however, did not address the matter as to whether the Veteran's atrial fibrillation and hypertension were aggravated by service-connected diabetes.  Also, the examiners did not state whether the Veteran's service-connected asbestosis had caused or aggravated the Veteran's atrial fibrillation and hypertension.  Based on the foregoing, the Board finds that the Veteran should be provided a VA examination that addresses these service connection issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertaining to treatment of the Veteran dated since April 22, 2015 and associate them with the record.

2.  Schedule the Veteran for an appropriate VA psychiatric examination.  The examiner must review the claims file and must note that review in the report.  Following examination of the Veteran and review of the claims file, the examiner should diagnose all current mental disorders and should specifically state whether a diagnosis of PTSD is warranted.  The examiner should opine whether it is at least as likely as not (probability of 50 percent of more) that any current psychiatric disability, including PTSD if diagnosed, had its onset during or is otherwise related to the Veteran's service.  If the Veteran is diagnosed with PTSD, the examiner must identify the stressor that serves as the basis for the diagnosis.

The examiner is also asked to discuss, as appropriate, the February 2012 letter from the Veteran's private physician, HL, MD.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  Then, schedule the Veteran for the appropriate VA examinations for his claims of service connection for atrial fibrillation and hypertension.  The examiner(s) must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that atrial fibrillation and hypertension (a) is proximately due to or the result of the service-connected diabetes or asbestosis, or (2) was aggravated (made permanently worse) by service-connected diabetes or asbestosis, or (c) had its onset in service or within one year of service discharge.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4.  Thereafter, readjudicate the issues.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


